Citation Nr: 0011075	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  93-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to payment of burial benefits for the deceased 
veteran.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran, who had active military service from June 1954 
to July 1978 and then retired, died in May 1992.  The 
appellant, who is the veteran's daughter, appealed a July 
1992 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In April 1993, the 
appellant was afforded a hearing before a member of The Board 
Of Veterans' Appeals (Board) who is no longer with the Board 
and, in January 1996 and May 1997, the Board remanded her 
claim to the RO for further evidentiary development.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2. At the time of his death in May 1992, the veteran was not 
in receipt of compensation or pension benefits, nor was 
there any claim for compensation or pension benefits 
pending.

3. The veteran died in a non-VA medical facility.


CONCLUSION OF LAW

Entitlement to payment of burial benefits for the deceased 
veteran is not established.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.1600, 3.1601 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  That is, the Board finds that the appellant has 
presented a claim that is plausible when her contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.  To that end, as noted above, the 
Board remanded the appellant's claim to the RO in January 
1996 and May 1997 for additional evidentiary development.

For purposes of payment of burial expenses, the term 
"veteran" includes persons who died during a period of active 
military, naval or air service under 38 C.F.R. § 3.6 (b)(6) 
(1999) or persons who were discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600.

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a).

If the veteran's death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, and if no one claims the body 
and there are insufficient resources in the veteran's estate 
to pay the expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Burial benefits are also payable if a veteran dies from non-
service-connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (or transfer) 
to a non-VA facility for hospital care; authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission (or 
transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 C.F.R. 
§ 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA 
facility" means facilities over which VA has direct 
jurisdiction; government facilities for which VA contracts; 
and public or private facilities at which VA provides 
recreational activities for patients.  38 U.S.C.A. § 1701(3) 
(West 1991 & Supp. 1999).  The term "non-VA facility" means 
facilities other than VA facilities.  38 U.S.C.A. § 1701(4).

The veteran died in May 1992 at Grossmont Hospital, a private 
facility.  The cause of death listed on the death certificate 
was cirrhosis due to alcoholism.  At the time of his death, 
the veteran was service-connected for bilateral hearing loss 
that was assigned a noncompensable disability evaluation 
since August 1978.  The veteran's service records do no 
reveal any evidence that he was discharged from service by 
reason of disability incurred or aggravated in service.  He 
did not receive non-service-connected pension benefits.  A 
review of the claims fold reveals no compensation or pension 
claim pending at the time of the veteran's death.  

In the present case, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to VA 
burial allowance for the death of the veteran.

As noted above, it has not been established that the veteran 
died as a result of service-connected disability.  Second, 
there were no claims for compensation pending at the time of 
the veteran's death and the evidence of record further 
documents that he was not in receipt, or should have been in 
receipt of compensation at the time of his death.  Third, the 
veteran did not receive non-service-connected pension 
benefits effective prior to the date of death.  Fourth, there 
is no evidence that the veteran's body was held by the State, 
or political subdivision therefore, that the body went 
unclaimed, or that there were insufficient resources in the 
veteran's estate to cover burial and funeral expenses.  Thus, 
there is no entitlement to payment of burial benefits on the 
basis of a service-connected or non-service-connected death.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a) and (b).

However, while the appellant asserts entitlement to burial 
benefits as if the veteran had died while hospitalized at a 
VA facility, the evidence does not support her contentions.  
38 U.S.C.A. § 2303; 38 C.F.R. § 1600(c).  An August 1992 
statement from the VA medical center in La Jolla, California, 
indicates that admittance was never approved by VA.  

At her April 1993 Board hearing, the appellant testified that 
a VA hospital representative at "Balboa" authorized the 
veteran's admission to Grossmont Hospital until he was 
stabilized for transfer to a VA facility.  She indicated that 
no beds were available at the VA facility.  She also stated 
that she was unable to pay for the veteran's burial.

In support of her claim, the appellant points to a May 1992 
statement from Paul E. Ver Hoeve, M.D., to the effect that 
the veteran was "was admitted and treated at Grossmont 
[H]ospital due to th[e] fact that there were no beds 
available at the VA.  The admission was approved by the VA, 
as is in all cases when beds are not available."  The 
appellant further asserts that the veteran would have died in 
the VA facility if beds had been available.

The veteran's death certificate shows that he died, not at a 
VA facility, but at Grossmont Hospital in La Mesa, 
California.  No evidence has been presented that suggests 
that Grossmont Hospital is a facility over which VA has 
direct jurisdiction, that it is a Government facility for 
which VA contracts, or that it is a public or private 
facility used by VA to provide recreational activities for 
patients.  And, while the appellant has made arguments to the 
effect that VA would pay expenses of medical care incurred by 
the veteran at a private hospital because of the 
unavailability of beds in the VA facility, see 38 U.S.C.A. 
§ 1728 (West 1991) and 38 C.F.R. § 17.120 (1999), there is no 
evidence to show that VA contracted with Grossmont Hospital 
for the veteran's final care, or otherwise authorized his 
admission to that facility in accordance with 38 U.S.C.A. 
§ 1703 (West 1991 & Supp. 1999).  

The Board points out in this regard, that May 1992 treatment 
and billing records obtained from Grossmont Hospital indicate 
that the veteran was treated on the day he died and his 
hospital charges were paid by CHAMPUS (Civilian Health and 
Medical Program of the Uniform Services), not by VA.  An 
emergency medicine physician's report reflects that "Balboa 
[wa]s contacted" for authorization.  However, the Board 
observes that "Balboa" (Balboa Naval Hospital) is a non-VA 
facility. 

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to VA burial allowance for the veteran.  The law 
provides for payment of burial benefits under the above-
specified conditions.  In this case, those conditions have 
not been met.  Although the Board is sympathetic to the 
appellant's claim and the particular circumstances therein, 
the applicable law and regulations as written bind action by 
the Board and VA.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  The appellant's claim is denied.





ORDER

Entitlement to payment of burial benefits for the deceased 
veteran is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



- 2 -





- 6 -


